Citation Nr: 0528513	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  94-36 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran filed a timely appeal to a January 8, 
1991, rating decision that determined that his discharge from 
military service on May 16, 1975, was issued under conditions 
which constitute a bar to the payment of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973, August 1973 to May 1975 and from November 1976 
to November 1977.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California, which relevantly determined that the 
veteran did not file a timely appeal of an earlier January 8, 
1991 RO decision.  In a February 2000 decision, the Board 
also determined that the veteran had not filed a timely 
appeal of the earlier rating decision.    

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court), which in a March 2003 order, 
vacated the Board's February 2000 decision and remanded the 
case to the Board for consideration of the veteran's 
contentions regarding equitable tolling.  When this case was 
again before the Board in April 2004, it was remanded for 
further development, which has been accomplished.  

In May 2005, the veteran and his attorney attended a travel 
board hearing before the undersigned Veterans Law Judge.  His 
attorney presented oral argument in support of his claim.

As the following decision does determine that the veteran 
filed a timely appeal to the January 1991 rating decision, 
the issue of whether the character of the appellant's 
discharge from military service in May 1975, is a bar to 
entitlement to benefits under the laws administered by the 
Department of Veterans Affairs is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A January 1991 RO administrative decision determined that 
the veteran's discharge from service on May 16, 1975, was 
considered to be under other than honorable conditions for VA 
purposes.

2.  A January 8, 1991, letter notified the veteran and his 
representative, California Department of Veterans Affairs, of 
the administrative determination and his appellate rights. 

3.  The veteran submitted a timely notice of disagreement 
with the January 1991 determination in September 1991.


CONCLUSION OF LAW

The veteran filed a timely appeal to the January 1991 RO 
administrative decision that determined that his discharge 
from service on May 16, 1975, was considered to be under 
other than honorable conditions for VA purposes.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.202, 20.302 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the July 1994 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in September 1994, which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

The Board notes that the veteran's attorney has argued that 
the RO failed to provide the veteran with proper VCAA notice 
as directed in the April 2004 remand.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error as the Board 
finds that the veteran filed a timely appeal of the January 
1991 determination and grants that aspect of the veteran's 
claim.  Under these circumstances, the Board finds that 
adjudication of the claim under consideration at this 
juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Factual Background

The evidence of record shows that the RO issued an 
administrative decision in January 1991 wherein it determined 
that the veteran's discharge from service on May 16, 1975, 
was considered to be under other than honorable conditions 
for VA purposes and a bar to some benefits.  The RO mailed 
notices of its determination to the veteran and the 
California Department of Veterans Affairs on January 8, 1991.  
In another letter dated January 14, 1991, the RO also 
acknowledged that the veteran was presently represented by 
the California Department of Veterans Affairs, and sent the 
representative a copy of the letter.  

The veteran's notice of disagreement with the January 1991 
determination was received by the RO in September 1991.  The 
veteran next submitted a VA Form 9 in August 1992, again 
expressing his disagreement with the January 1991 
determination.  

The RO issued a statement of the case on September 5, 1993.  

In February 1994 the RO received correspondence from a County 
of Sacramento Veterans Claims Representative on the veteran's 
behalf, requesting copies of the veteran's service medical 
records.  In June 1994, the RO received correspondence from 
the veteran requesting information regarding the status of 
his appeal.

In response to the veteran's request, the RO mailed him a 
copy of the statement of the case on June 29, 1994.  The RO 
received a VA Form 9 on July 11, 1994.

Although there is no VA Form 21-22 (Power of Attorney) of 
record for the California Department of Veterans Affairs, a 
VA Form 21-22 for American Legion is of record, signed by the 
veteran on June 26, 2001, and revoked May 21, 2004.

At the veteran's May 2005 travel board hearing before the 
undersigned, the veteran's attorney reviewed the pertinent 
facts of his claim and contended that the veteran and his 
previous representative were not properly provided copies of 
the September 1993 statement of the case.  The attorney 
further contended that once the veteran was advised of the 
statement of the case in June 1994, he immediately submitted 
a timely VA Form 9.  Alternatively, his attorney argued that 
the Form 9 filed in August 1992 was timely.

Analysis

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202.  The 
substantive appeal may be set forth on a VA Form 9, or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction.  38 
C.F.R. § 20.202.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303 (2004).  The Court has held that, 
if the claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

The express wording of 38 U.S.C.A. § 7105(a) states that 
"appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case (SOC) is furnished..." However, the 
United States Court of Claims for Veterans Appeals, in 
Archbold v. Brown, 9 Vet. App. 124, 132 (1996), the Court 
found that issuance of an SOC is not an absolute requirement 
for acceptance of a substantive appeal.  Where a written 
statement specifically identifies the issues appealed and 
contains specific arguments as to the errors made by the 
agency of original jurisdiction in denying the claim, the 
Court found that it meets the criteria for a timely-filed 
substantive appeal, even if it is filed prior to issuance of 
the SOC, as the veteran would have had until at least 60 days 
after the SOC was mailed to him in September 1993.  See 
Archbold, 9 Vet. App. at 132.  

In the present case, the Board finds that the Form 9 
submitted by the veteran in August 1992, clearly identified 
the issue he was appealing in the January 1991 determination 
and contained specific argument regarding the errors he 
believed had been made.  Therefore, the Board finds that even 
assuming that the August 1992 Form 9 received prior to the 
issuance of the SOC in September 1993, meets the criteria set 
forth in 38 C.F.R. § 20.202 and Archbold, supra.  Therefore 
the Board concludes that the substantive appeal filed in 
August 1992, was timely.  38 C.F.R. § 20.302(b); Archbold, 
supra. 




ORDER

The veteran filed a timely substantive appeal to a January 
1991 administrative decision which determined that his 
discharge from military service on May 16, 1975, was issued 
under conditions which constitute a bar to the payment of 
Department of Veterans Affairs (VA) benefits.


REMAND

Having determined that the veteran has filed a timely 
substantive appeal to the January 1991 administrative 
decision regarding the character of his discharge in May 
1975, the Board may proceed with adjudication of this claim 
only after ensuring compliance with the VCAA.  

VA is to specifically notify the claimant and his 
representative of what evidence is to be provided by the 
claimant and what evidence VA will attempt to obtain on 
behalf of the claimant.  As such, a VCAA letter must 
specifically: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim. See 38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).

As the veteran's attorney has indicated, VA has not responded 
to the Board's instruction in the 2004 remand that the 
veteran be given the appropriate notice under the VCAA 
provisions.  VA had not specifically provided the veteran 
with notice of the allocation of the burdens for obtaining 
evidence necessary to his claim, or of the evidence necessary 
to substantiate the claim.  Accordingly, on remand, the RO 
must send the veteran and his attorney a letter advising him 
of which portion of the evidence he is to provide, which 
part, if any, the RO will attempt to obtain on his behalf, 
and a request that the provide any evidence in his possession 
that pertains to this claim.

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the appellant's service for 
purposes of establishing basic eligibility.  Applicable laws 
and regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2), 101(18) (West 
2002); 38 C.F.R. § 3.12(a) (2004).  Regulations further 
provide that a discharge or release for certain offenses is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d) (2004).

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2004).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.

Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense causing the discharge.  38 
U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2003).  

Moreover, pursuant to 38 C.F.R. § 3.12(h) (2004), unless a 
discharge review board established under 10 U.S.C. § 1553 
determines on an individual case basis that the discharge 
would be upgraded under uniform standards meeting the 
requirements set forth in 38 C.F.R. § 3.12 (g), an honorable 
or general discharge awarded under the Department of 
Defense's special discharge review program does not remove 
any bar to benefits imposed under 38 C.F.R. § 3.12.  38 
C.F.R. § 3.12(h) (2004).

In light of the foregoing, the Board concludes that the RO 
must send the veteran a VCAA letter that explains the laws, 
regulations and procedures regarding willful and persistent 
misconduct, insanity at the time of the offense, and the 
upgrading of a discharge by a discharge review board.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his attorney a letter that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and evidence 
not previously provided to VA is 
necessary to substantiate the veteran's 
claim.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  Further, in the letter, 
the RO should advise the veteran of the 
laws, regulations and procedures 
regarding willful and persistent 
misconduct, insanity at the time of the 
offense, and the upgrading of a discharge 
by a discharge review board.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
regarding the character of his discharge 
in May 1975, in light of all pertinent 
evidence and legal authority.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should furnish to 
the veteran and his attorney a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims files are 
returned to the Board for further 
appellate consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The veteran need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


